Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 FINANCIAL PRODUCTS FACT SHEET (K186) Offering Period: August 8, 2012 – August 9, 2012 4-Year Buffered Return Securities Linked to the S&P 500 ® Index Return Profile • 4-Year Buffered Return Securities linked to the performance of the S&P 500 ® Index. • If the Final Level is equal to or greater than the Initial Level, then the investor will be entitled to receive the greater of the Fixed Payment Percentage and uncapped participation in the appreciation of the Underlying. • If the Final Level is less than the Initial Level by not more than 20%, then the investor will be entitled to receive the principal amount at maturity. • If the Final Level is less than the Initial Level by more than 20%, then the investor will lose 1% for every 1% decline in the Underlying beyond 20%. • Any payment on the securities is subject to our ability to pay our obligations as they become due. Terms & Knock-In Event Issuer: Credit Suisse AG (“Credit Suisse”), Nassau Branch Trade Date: Expected to be August 10, 2012 Settlement Date: Expected to be August 15, 2012 Underlying: The S&P 500 ® Index Fixed Payment Percentage: Expected to be 21.00% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return. Underlying Return: If (a) the Final Level is greater than or equal to the Initial Level, then the greater of (i) the Fixed Payment Percentage or (ii) [(Final Level – Initial Level) / Initial Level] ; (b) the Final Level is less than the Initial Level by not more than 20%, then: zero; (c) the Final Level is less than the Initial Level by more than 20%, then: [(Final Level – Initial Level) / Initial Level] + Buffer Amount. Buffer Amount: 20% Initial Level: The closing level of the Underlying on the Trade Date. Final Level: The closing level of the Underlying on the Valuation Date. Valuation Date: August 10, 2016 Maturity Date: August 15, 2016 CUSIP: 22546TXN6 Benefits • If the Underlying appreciates, offers the greater of the Fixed Payment Percentage expected to be 21.00% (to be determined on the Trade Date) or the uncapped appreciation in the Underlying. • Reduced downside risk due to a Buffer Amount of 20%. Hypothetical Returns at Maturity Percentage Change in the Underlying Redemption Amount per $1,000 Principal Amount (1)(2)(3) 50% $1,500 40% $1,400 30% $1,300 20% $1,210 10% $1,210 0% $1,210 -10% $1,000 -20% $1,000 -30% $900 -40% $800 -50% $700 Assumes a Fixed Payment Percentage of 21.00% (to be determined on Trade Date). Reflects a Buffer Amount of 20%. The hypothetical Redemption Amounts set forth above are for illustrative purposes only and may not be the actual returns applicable to the investor. The numbers appearing in the table have been rounded for ease of analysis. Product Risks • Investment may result in a loss of up to 80% of principal. • The value of the securities and the payment of any amount due on the securities are subject to the credit risk of Credit Suisse. • The securities do not pay interest. • Redemption Amount will be less than the principal amount if the Final Level is less than the Initial Level by more than the Buffer Amount. (See “Additional Risk Considerations” on the next page.) Product Summary Horizon (years) 4 years Principal Repayment Principal at Risk Investment Objective Appreciation Market Outlook Bullish FINANCIAL PRODUCTS FACT SHEET Offering Period: August 8, 2012 – August 9, 2012 4-Year Buffered Return Securities Linked to the S&P 500 ® Index Additional Risk Considerations • Prior to maturity, costs such as concessions and hedging may affect the value of the securities • Liquidity – The securities will not be listed on any securities exchange. Credit Suisse (or its affiliates) intends to offer to purchase the securities in the secondary market but is not required to do so. Many factors, most of which are beyond the control of the Issuer, will influence the value of the securities and the price at which the securities may be purchased or sold in the secondary market. For example, the creditworthiness of the Issuer, including actual or anticipated downgrades to the Issuer’s credit ratings, may be a contributing factor. • Potential Conflicts – We and our affiliates play a variety of roles in connection with the issuance of the securities including acting as calculation agent and hedging our obligations under the securities. The agent for this offering, Credit Suisse Securities (USA) LLC (“CSSU”), is our affiliate.
